Case 2:17-cv-00177-CCC-MF Document 321 Filed 08/25/20 Page 1 of 1 PageID: 11910



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 IQVIA INC. and IMS SOFTWARE                    )   Case No.: 2:17-cv-00177-CCC-MF
 SERVICES, LTD.,                                )
                                                )   Hon. Claire C. Cecchi, U.S.D.J.
 Plaintiffs /                                   )   Hon. Mark Falk, U.S.M.J.
 Counterclaim–Defendants,                       )   Hon. Dennis M. Cavanaugh, Ret. U.S.D.J.
 v.                                             )
                                                )
 VEEVA SYSTEMS INC.,                            )   ORDER OF THE SPECIAL MASTER
                                                )
 Defendant /                                    )
 Counterclaim–Plaintiff.                        )
                                                )

        THIS MATTER having come before the Special Discovery Master by request of

 Defendant and Counterclaim-Plaintiff Veeva Systems Inc. on August 6, 2020, with the consent

 of Plaintiffs and Counterclaim-Defendants IQVIA Inc. and IMS Software Services, Ltd., it is on

 this 25th day of August 2020, ORDERED THAT:

    1. Expert reports regarding issues for which a party bears the burden of proof shall be

        delivered by January 21, 2021. Any such report is to be in the form and content as

        required by Rule 26;


    2. All responding expert reports shall be delivered by April 12, 2021. Any such report is to

        be in the form and content as required by Rule 26;


    3. All expert discovery shall be completed by June 14, 2021.




 Dated: August 25, 2020
